Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-10, 12-16, 18-20 have been examined. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 2/2/22, Applicant amended the independent claims. Applicant’s Remarks address these amended features.  See the 103 with additional citations and motivation that renders obvious these added features.
Also, the 101 is still found to apply. Applicant has not added any new additional elements or hardware.  See the 101 below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 10, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite determining for each of multiple content-presentation devices, a respective estimated number of content replacement operation opportunities remaining before an end date of a first advertising campaign;  determining an 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court 
Dependent claims 3-9, 12-15, 18-20 are not considered directed to any additional non-abstract claim elements.  Claim 9 has a content management system.  This is considered generic.  There are no other additional elements or hardware or structure that are positively recited in the dependent claims. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract 
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liassides (20170070789) in view of Applicant’s Own Admission (Background of Applicant Grover Specification).
Claim 1, 10, 16.  Examiner notes Applicant Spec at [154] in regards to estimating and replacing.  Liassides discloses a method comprising:
determining, by a computing system, for each of multiple viewers or viewer profiles, a respective estimated number of content replacement operation opportunities (see predicted DAR (dynamic ad replacement) for campaign objectives at [29], and this is forecast based on previous DAR campaigns and each of many particular viewer profiles and viewer patterns of those particular profiles; also see forecast target DAR audience at [50]; also it is particular viewers and viewer profiles that are tracked for particular targeting [36, 26]).

Liassides does not explicitly disclose remaining before an end date of a first advertising campaign.  However, Liassides discloses replacement opportunities related to campaign objectives [29] and  day parts (“[29]…and day parts (or specific times of day)”).  And, Applicant states that it is old and well known that campaigns have end dates (Applicant Grover in Background of the Specification of PG_Pub versions at “[6]…Some advertising campaigns have an end date after which the advertiser will not pay for any more impressions.”).  Therefore, it would have been obvious to one having 
Liassides further discloses determining, by the computing system, an estimated number of replacement advertisement segment viewings remaining before the end date of the first advertising campaign (see ad replacement and predicted/estimated at [29]; see forecast at [50]; also see campaign objectives at [29] for end date of campaign, and also see this feature from preceding) based on the respective estimated numbers of content replacement operation opportunities (see all of [29]; see “[29]… The data storage system 112 can then send the networks and day parts information to the PTV system 110 (214) as well as a number of predicted DAR (dynamic ad replacement) impressions for the particular inventory during those day parts on those networks (216).);
determining, by the computing system, a number of impressions remaining for the first advertising campaign in order to reach a guaranteed total of the first advertising campaign (“[16]…has a target number of impressions as part of any resultant agreement.” And “[28]… The DSP computing system 108 can communicate the campaign objectives, including the available budget, the target audience and the desired number of impressions, to the PTV system 110 (210).” and see guarantee at “[92]… the system could be configured to not serve such ads on target spots of the ATV system in order to hit campaign guarantees on the PTV system side.” And “[65]… The ad replacer client 356 can also send quartile impressions to the ATV engine 306 for purposes of tracking and campaign ad fulfillment.”; also see Fig. 2a);

Liassides does not explicitly disclose looking at replacement ad slots forecast and replacement ads remaining to determine ad value.  However, as shown preceding, Liassides discloses looking at the forecast and remaining items. And, Liassides discloses using multiple criteria to determine ad value including desired number of impressions (see desired number of impressions at [30] and see guarantee at [92]) and yield optimization and other criteria [54].  And, Liassides discloses that replacement ads can be part of campaign and that showing the replacement ad can improve the campaign related to the replacement ad (“[19]… can replace a broadcast TV ad with a more suitable ad targeted at the user by streaming that replacement ad over the Internet, thereby improving the performance of the advertiser's campaign and providing a better experience for the user by showing products in which the user is more likely to be interested.”).  Hence, it is interpreted that the features for campaigns or the campaign target number or total impression numbers for campaigns can also be related to campaigns with replacement ads.  Therefore, it would have been obvious to one 
Liassides further discloses determining, by the computing system, a second value of serving a second replacement advertisement segment corresponding to a second advertising campaign to the content presentation device ([37]);
selecting, by the computing system, the first replacement advertisement segment rather than the second replacement advertisement segment based on the first value being greater than the second value (see bidding for  which replacement ad will be selected [38]; see yield optimization for which replacement ad is selected[54]; “[62]… can act as an advertisement exchange for addressable replacement ads in holding a real-time, automated auction for the ad spot.  The SSP computing system 16 (or addressable TV system 318) can then notify the smart TV 120 of the successful bid and the bidder.”); and
causing, by the computing system, the first replacement advertisement segment to be transmitted to the content-presentation device (“[62]… can act as an 
Claim 3, 12, 18.   Liassides further discloses the  method of claim 2, further comprising determining a content replacement operation success rate for a given content-presentation, wherein determining the respective estimated number of content replacement operation opportunities remaining for the given content is further based on the content replacement operation success rate (see [73, 74, 91] and success rate at [84]).  Liassides does not explicitly disclose doing this at the content-presentation device level.  However, claim 2 preceding shows tracking at the content presentation device level.    Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Liassides tracking specific users and specific content presentation devices to Liassides using success rate and estimated opportunities.  One would have been motivated to do this in order to better provide forecasts for content consumption.
Claim 4, 13, 19.    Liassides further discloses method of claim 2, wherein determining the respective estimated number of content replacement operation opportunities for a given content-presentation device of the multiple content-
determining, for a content replacement operation opportunity of the plurality of content replacement operation opportunities, a probability that the given content-presentation device will be tuned to the channel at a time of the content replacement operation opportunity (see device at [82-86]); and
determining the respective estimated number of content replacement operation opportunities based on the probability ([82-86]; also see forecast and replacement ad in independent claim).
Claim 5, 14, 20.    Liassides further discloses the method    of claim    4,    wherein    determining the probability    comprises determining the probability based on historical content consumption data for the given content-presentation device ([82-86]).
Claim 6, 15.    Liassides further discloses the method    of claim    4,    wherein    determining the probability    comprises determining the probability based on a current channel to which the content-presentation device is tuned ( see [82-86] and real-time at [16] or channel/video change events at [64]).
Claim 7.    Liassides further discloses the method of claim 4, wherein determining the plurality of content replacement operation opportunities available on the channel comprises determining the plurality of content replacement operation opportunities 
Claim 8.    Liassides further discloses the method of claim 1, wherein determining the first value comprises: determining a baseline cost per thousand (CPM) for the first replacement advertisement segment; and converting the baseline CPM to a calculated CPM using the estimated number of replacement advertisement segment viewings and the number of impressions remaining (see independent claim and also CPM and eCPM at [20]).
Claim 9.    Liassides further discloses the method of claim 1, wherein: the computing system comprises a content-management system (Figs. 2a, 2b); and the method further comprises receiving, by the content-management system from the content-presentation device, a request for supplemental content for use in connection with performing a content-modification operation (Figs. 2a, 2b, 7).
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liassides 20170070789, Umeda 20140180829, Maggio 20060253330, Steelberg disclose relevant features for ad replacement/substitution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/15/22